FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Reply filed November 23, 2020.  All previously pending claims have been canceled, and new claims 37-56 have been added.  It is noted that all rejections of claims 1-3, 6, 8-10, 13, 15, 20, 27 and 34-36 are moot in view of the cancellation of those claims.  New claims 44-46 correspond to non-elected species and are withdrawn, while new claims 37-43 and 47-56 are now under consideration as directed to the elected species of mtLSU and mtSSU.  Applicant’s amendments and arguments have been thoroughly reviewed and considered to the extent they may apply to the rejections of the new claims, but were not found persuasive with regard to those rejections.  The new grounds of rejection set forth below were necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election of the species of the combination of mtLSU and mtSSU in the reply filed on May 14, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 37-43 and 47-56 read on the elected species and are under consideration herein.
Claims 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 14, 2020.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 38-43 and 47-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 and claims dependent therefrom (claims 39-43 and 47-56) are indefinite over the recitation of the limitation “wherein a ratio.....this indicates that the treatment or drug is effective to treat or alleviate PCP in the human patient’ (see the final “wherein” clause of claim 38).  This language is confusing, specifically with regard to whether the condition specified in the “wherein” clause (i.e., a ratio “that is higher at the second point in time than the first point in time”) is a required condition that must be met, or whether it is simply a statement of what is indicated in instances/cases when this condition is present/met.  The “wherein” clause appears to possibly contain a typographical or grammatical error that renders its meaning unclear; as there are presently different 
Claim 52 is also indefinite in view of the recitation of the limitation “SEQ ID NO: 9, or and RNA sequence that....” at line 4 of the claim, as it is not clear what elements of the claim are required and which are alternatives (given that “or” and “and” clearly have different meanings).  Additionally, it is unclear how the language following the recitation “or and” relates to and further limits the rest of the claim; when the claim is read in its entirety, it is not clear if the language following “or and” is an additional element, or whether this language renders some portion of the preceding language optional rather than required.  Clarification is therefore needed. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 37-38, 40-43, 47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Helweg-Larsen et al (BMC Infectious Diseases 2:28 [2002]; .
Helweg-Larsen et al disclose detecting P. jirovecii DNA in biological fluid samples from patients suspected of having bacterial pneumonia, noting that their findings indicate that “carriage of Pneumocystis jirovecii is associated with old age, concurrent disease, and steroid treatment” (see entire reference, particularly the Abstract).  Helweg-Larsen et al disclose that their method comprises PCR amplification of 3 genetic loci of P jirovecii DNA, including the mtLSU gene and the mtSSU gene (see page 2/6, both columns).  It is noted that it is an inherent property of the biological samples disclosed by Helweg-Larsen et al that they contain both DNA and RNA.  With further regard to independent claim 38, Helweg-Larsen et al also teach an association between P. jirovecii infection/carriage and steroid treatment and suggest applying their methods to analysis of patients receiving such treatment (including systemic treatment with corticosteroids) (see entire reference, particularly the Abstract); Helweg-Larsen et al also teach that their methods were practiced on at least some patients who had received anti-pneumocystis treatment (page 5/6, right column, first full paragraph).  
Helweg-Larsen et al do not teach the use of RNA transcripts as a target, quantitation of that RNA, or comparisons of transcript ratios as recited in the independent claims.  
Kaiser et al teach methods for detection of P. jirovecii (previously known as P. carinii hominis) in biological fluid samples that comprise both real time quantitative amplification of DNA, and quantitative RT-PCR of RNA target sequences (see entire 
Neither Helweg-Larsen et al nor Kaiser et al teach the use of RNA transcript ratios, or with regard to claim 37 and dependent claims, the use of a threshold value that has been predetermined for comparisons with ratios measured in diagnostic samples.  However, Munro et al teach that ratios of mRNA transcript abundance reflect biological activity, and teach that the use of control ratio mixtures, and data derived from their analysis, facilitate standardization of assays, and improve reproducibility and validity of assays in which differential expression is being examined (see entire reference, particularly page 2).  With further regard to the use of a threshold value as set forth in claim 37, Munro et al teach both the use of “spike-in” positive and/or negative ratio controls that function as thresholds, as well as a “dashboard” of metrics established using such controls that may be employed in comparisons, quality control, etc. (see entire reference, particularly the Abstract, page 2, and the Discussion at page 8). 
In view of the teachings of Kaiser et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method suggested by Helweg-Larsen et al in view of Kaiser et al so as to have employed ratios (either of mtLSU to mtSSU transcripts, or mtSSU to mtLSU transcripts) rather than raw transcript levels, and with regard to claim 37 and dependent claims, to have compared results with a predetermined ratio from a reference sample or samples (including of positive and/or negative sample controls), as taught by Munro et al.  An ordinary artisan would have been motivated to have made such a further modification for the benefit of achieving a more valid, standardized, and accurate comparison of expression levels indicative of live/reproducing bacteria, as suggested by Munro et al.
With further regard to claim 37 and its dependent claims, it is noted that the language of the “wherein” clauses of claim 37 encompass achieving any result of a comparison with a predetermined threshold indicative of either development of PCP or the opposite result, as the claim recites that the reference cohort for the comparison may either be P. jirovecii carriers “who have or develop PCP” or those “who do not have and do not develop PCP” (see in particular the final “wherein” clause of the claim).  While the prior art is not sufficient to suggest more particular, specific outcomes, as the present claims embrace any outcome – i.e., a “higher” ratio relative to either a positive 
With further regard to claim 38 and its dependent claims, the claims similarly only require that a patient be receiving a drug or treatment at “at least one of said first and second time points” (see text of the third “wherein” clause of claim 38); the claims thus embrace embodiments where a treatment is being given at the first but not the second time point, as well as at the second but not the first time point.  The claim subsequently recites that a ratio “that is higher at the second point in time that the first point in time” is indicative of effectiveness; however, the extent to which the final “wherein” clause of the claim is further limiting is not clear, and again, the claim is not limiting with regard to when the drug treatment is being administered (such that any outcome is encompassed by the present language of claim 38).  Accordingly, the teachings of Helweg-Larsen et al in view of Kaiser et al and Munro et al are sufficient to suggest what is claimed.  (It is also reiterated that Helweg-Larsen et al teach that their methods were practiced on at least some patients who had received anti-pneumocystis treatment, which suggests the testing of patients treated in this manner).
With further regard to claim 40, Helweg-Larsen et al teach that their tested patients were HIV-negative; see the Abstract.  Regarding claims 41-43 and 47, Helweg-Larsen et al disclose the gene combination of the claims, as discussed above.  Regarding claim 49, the combined teachings of Helweg-Larsen et al, Kaiser et al and Munro et al suggest a ratio as claimed, given that Kaiser et al teach quantitation of RNA transcripts by RT-PCR using LightCycler technology; see page 115, left column “Real 
The reply of November 23, 2020 traverses the prior rejections under 35 USC 103 on several grounds.  First, the reply urges that the claims specifically require quantitating RNA for a combination of mitochondrial genes (Reply pages 14-15), and  urging that neither Helweg-Larsen et al nor Kaiser et al suggest such a method (Reply pages 15-16).  In response, it is noted that the new claims are rejected for the reasons above, based on the combined teachings of Helweg-Larsen et al, Kaiser et al, and Munro et al.  Regarding the alleged lack of teaching in the art to analyze mitochondrial gene transcripts (Reply page 17), it is again noted that Helweg-Larsen et al do teach analysis of both mtLSU and mtSSU genes (as noted above), with Kaiser et al providing a clear teaching of a benefit in analyzing RNA rather than DNA (specifically the ability to assess viability; see again pages 4-5 of Kaiser et al).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Finally, with regard to the alleged benefits provided by the invention and “demonstrated by the Examples” (Reply pages 17-18), while it is noted that there do appear to be benefits provided by some embodiments embraced by the claims, the present claims are not commensurate in scope with those embodiments (given, e.g., the fact that the threshold .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634